DETAILED ACTION
The instant action is in response to application 6 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Response to Arguments
The 112 rejections have been withdrawn.
Applicant’s remarks on the merits with respect to claims 1 and 7 have been considered but are moot for not considering the references used in the present rejection.
Applicant’s remarks on claim 13 have been considered but are not persuasive.  Applicant appears to be arguing piecemeal against a combination, which cannot show non-obviousness.  Tarelius teaches sensing faults in the controller, and Wu teaches the open and sort fault detection and reaction as described in the previous and instant reaction.  As such, the 103 rejection of claim 13 is sustained.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8-9, 11, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (EP 2814173) in view of Tareilus (US 6239566).
As to claim 1,  Wu discloses A failsafe apparatus comprising: a failsafe circuit (102, 104) configured to activate a set of high-side transistors and a set of low-side transistors (¶2 “connected in series”); wherein the failsafe circuit is further configured to generate a failsafe enable (FE) signal (signal sent from 104 to central controller) when the failsafe circuit detects an electrical short or an electrical open between terminals of the set of high-side transistors or the set of low-side transistors (it sends a signal when any transistor is faulting)  wherein the failsafe circuit is further configured to  generate a failsafe state (FS) signal (¶4), which is set to a first state or a second state; wherein the other failsafe state (FS) signal is set to the first state when the failsafe circuit detects the electrical short; wherein the other failsafe state (FS) signal is set to the second state (See ¶4, ¶16, and ¶17, with ¶4 describing the IGBT failure modes, ¶16 describing the types of faults, and ¶17 describing the signals generated in response to teh faults).
Wu does not disclose and when the failsafe circuit detects the electrical wherein the failsafe circuit is configured to monitor a microcontroller; wherein the microcontroller is coupled to the set of high-side transistors and a set of low-side transistors; and wherein the failsafe circuit is configured to output the failsafe enable (FE) signal and the failsafe state (FS) signal in response to a fault with the microcontroller.
Tareilus teaches a failsafe circuit configured to activate a set of high-side transistors (36) and a set of low-side transistors (38) when the failsafe circuit detects the electrical wherein the failsafe circuit is configured to monitor a microcontroller (item 34) (Col. 3, lines 60-65 “(i) a failure of a normal controller by means of which when the predetermined operating state is not present, said at least one half-bridge arrangement can be driven to operate the electric motor; and” and Col 8 Lines 31-38“The development illustrated in FIG. 2 is particularly advantageous since, using this development, even faults in the area of the motor controller 34 itself can be taken into account, and can lead to the production of the short circuit. Although this embodiment is more complicated in terms of circuitry or software, it provides an expanded range in which the safety measures can be used.”); wherein the microcontroller (34) is coupled to the set of high-side transistors and a set of low-side transistors (Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device above with microcontroller fault detection and protection as disclosed in Tareilus to prevent damage when the controller is improperly functioning.  
	As to claim 2, Wu in view of Tareilus teaches further comprising: a set of high-side gate driver circuits configured to selectively activate the high-side transistors, respectively; wherein each of the high-side gate driver circuits is configured to assert a generic error signal when it detects an electrical short between terminals of its respective high-side transistor or when it detects its respective high-side transistor does not conduct Page 2 of 1717/02126482140333US04 current while activated; wherein each of the high-side gate driver circuits is further configured to output a specific error signal, which is set to the first state or the second state; wherein each of the high-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective high-side transistor; wherein each of the high-side gate driver circuits sets its specific error signal to the second state when it detects its respective high-side transistor does not conduct current while activated (this can be taught when Wu has 4 transistors or in the inverter setup of Tarelius).
	As to claim 3, Wu in view of Tarelius teaches further comprising: a set of low-side gate driver circuits configured to selectively activate the low-side transistors, respectively; wherein each of the low-side gate driver circuits is configured to assert the generic error signal when it detects  an electrical short between terminals of its respective low-side transistor or when it detects its respective low-side transistor does not conduct current while activated; wherein each of the low-side gate driver circuits is further configured output a the specific error signal, which is set to the first state or the second state; wherein each of the low-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective low-side transistor; wherein each of the low-side gate driver circuits sets its specific error signal to the second state when it detects its respective low-side transistor does not conduct current while activated  (this can be taught when Wu has 4 transistors with the third and fourth transistors and drivers reading on the claims.  In the inverter setup of Tarelius, the low side switches would read on this).
	As to claim 4, Wu in view of Tarelius teaches wherein the microcontroller is coupled to and configured to control the high-side and low-side gate driver circuits; wherein the failsafe circuit i coupled to the microcontroller and the high-side and low-side gate driver circuits, Page 3 of 1717/02126482140333US04 wherein the failsafe circuit controls the high-side and low-side gate driver circuits in response to detecting a malfunction in the microcontroller (this happens when 102/104 takes over for the MCU).
	As to claim 5, Wu in view of Tarelius teaches wherein the failsafe circuit is configured to assert the failsafe enable (FE) signal in response to the failsafe circuit asserting the signal or in response to any of the high-side gate driver circuits asserting its generic error signal; wherein the failsafe circuit is configured to generate the failsafe state (FS) signal, which is set to a first voltage or to a second voltage; wherein the failsafe state (FS) signal is set to the first voltage in response to the failsafe circuit setting the other signal to the first state or in response to any of the high-side gate driver circuits setting its specific error signal to the first state; wherein the failsafe state (FS) signal is set to the second voltage in response to the failsafe circuit setting the other signal to the second state or in response to any of the high-side gate driver circuits setting its specific error signal to the second state; wherein the failsafe circuit activates both the high-side transistors and the low-side transistors in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the first voltage; wherein each of the high-side gate driver circuits activates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the first voltage; wherein the failsafe circuit deactivates both the high-side transistors and the low-side transistors in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the second voltage; wherein each of the high-side gate driver circuits deactivates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific Page 4 of 1717/02126482140333US04 error signal to the second voltage (this is taught by the inverter of topology of Tarelius and the gate controllers of Wu).
	As to claim 6, Wu in view of Tarelius teaches wherein the failsafe circuit is configured to generate another failsafe state (FS) signal; wherein the another failsafe state (FS) signal is set to the first voltage in response to the failsafe circuit setting the other signal to the second state or in response to any of the high-side gate driver circuits setting its specific error signal to the second state; wherein the another failsafe state (FS) signal is set to the second voltage in response to the failsafe circuit setting the other signal to the first state or in response to any of the high-side gate driver circuits setting its specific error signal to the first state; wherein each of the low-side gate driver circuits deactivates its respective low-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the third signal set to the second voltage; wherein each of the low-side gate driver circuits activates its respective low-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the third signal to the first voltage (this is taught by the motor/inverter topology using Wu’s gate circuits).
	As to claim 7, Wu in view of Tarelius teaches An apparatus comprising: a set of high-side gate driver circuits configured to selectively activate a set of high-side transistors, respectively; wherein each of the high-side gate driver circuits is configured to assert a generic error signal when it detects an electrical short between terminals of its respective high-side transistor or when it detects its respective high-side transistor does not conduct current while activated; wherein each of the high-side gate driver circuits is further configured to output a specific error signal, which is set to the first state or the second state; Page 5 of 1717/02126482140333US04 wherein each of the high-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective high-side transistor; wherein each of the high-side gate driver circuits sets its specific error signal to the second state when it detects its respective high-side transistor does not conduct current while activated, a failsafe circuit configured to generate a failsafe enable (FE) signal in response to any of the high-side gate driver circuits asserting its generic error signal; wherein the failsafe circuit is configured to generate a failsafe state (FS) signal, which is set to a first voltage or a second voltage; wherein the failsafe state (FS) signal is set to the first voltage in response to any of the high-side gate driver circuits setting its specific error signal to the first state; wherein the failsafe state (FS) signal is set to the second voltage in response to any of the  high-side gate driver circuits setting its specific error signal to the second state; wherein each of the high-side gate driver circuits activates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the first voltage; wherein each of the high-side gate driver circuits deactivates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the second voltage; wherein the failsafe circuit is configured to monitor a microcontroller; wherein the microcontroller is coupled to the set of high-side transistors and a set of low-side transistors; and wherein the failsafe circuit is configured to output the failsafe enable (FE) signal and the failsafe state (FS) signal in response to a fault with the microcontroller ( This Is similar to claims 1 and 2 above, with motivation and combination to be combined similar.  This is taught by using the motor/inverter topology of Tarelius with the gate drivers of Wu).
	As to claim 8, Tarelius in view of Wu teaches further comprising: a plurality of low-side gate driver circuits configured to selectively activate a set of low-side transistors, respectively; wherein each of the low-side gate driver circuits is configured to assert the generic error signal when it detects an electrical short between terminals of its respective Page 6 of 1717/02126482140333US04  low-side transistor or when it detects its respective low-side transistor does not conduct current while activated; wherein each of the low-side gate driver circuits is further configured output a the specific error signal, which is set to the first state or the second state; wherein each of the low-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective low-side transistor; wherein each of the low-side gate driver circuits sets its specific error signal to the second state when it detects its respective low-side transistor does not conduct current while activated.
	As to claim 9,  Wu in view of Tarelius  further comprising: the high-side transistors; the low-side transistors; wherein the high-side transistors are coupled in series with the low-side transistors, respectively (This is taught by using the motor/inverter topology of Tarelius with the gate drivers of Wu).
	As to claim 11, Wu in view of Tarelius teaches  wherein the failsafe circuit is configured to generate another failsafe state (FS) signal, which is set to the first voltage or the second voltage; wherein the another failsafe state (FS) signal is set to the first voltage in response to any of the high-side gate driver circuits setting its specific error signal to the second state; wherein the another failsafe state (FS) signal is set to the second voltage in response to any of the high-side gate driver circuits setting its specific error signal to the first state; wherein each of the low-side gate driver circuits deactivates its respective low-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the third signal set to the Page 7 of 1717/02126482140333US04 second voltage; wherein each of the low-side gate driver circuits activates its respective low-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe setting the third signal to the first voltage (Wu, ¶16-17).
As to claim 21, Wu in view of Tarelius teaches wherein the set of high-side transistors and a set of low-side transistors are configured to ignore signals from the microcontroller if the failsafe enable (FE) signal is output by the failsafe circuit.
Claims 13-14, 16, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tareilus (US 6239566) in view of Wu (EP 2814173).
As to claim 13, Tarelius discloses an apparatus comprising: a microcontroller (36) configured to control an inverter system (36, 38); a failsafe circuit configured to activate any one of a plurality of safe states in the inverter system in response to a detection of an electrical fault in the inverter system (Col. 2, lines 55-65) and in response to a malfunction in the microcontroller (Col. 3, lines 60-65; Col 8, lines 31-40) a set of high-side gate driver circuits configured to selectively activate a set of high- side transistors wherein the microcontroller is coupled to the set of high-side transistors and a set of low-side transistors; (Fig. 1).
Tarelius does not teach wherein each of the high-side gate driver circuits is configured to assert a generic error signal when it detects an electrical short between terminals of its respective high-side transistor or when it detects its respective high-side transistor does not conduct current while activated; wherein each of the high-side gate driver circuits is further configured to output the specific error signal, which is set to the first state or the second state; wherein each of the high-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective high-side transistor; wherein each of the high-side gate driver circuits sets its specific error signal to the second state when it detects its respective high-side transistor does not conduct current while activated; wherein the failsafe circuit is configured to assert a failsafe enable (FE) signal in response to any of the high-side gate driver circuits asserting its generic error signal and in response to the malfunction of the microcontroller; wherein the failsafe circuit is configured to generate a failsafe state (FS) signal, which is set to a first voltage or a second voltage; wherein the failsafe state (FS) signal is set to the first voltage in response to any of the first high-side gate driver circuits setting its specific error signal to the first state; wherein the failsafe state (FS) signal is set to the second voltage in response to any of the first high-side gate driver circuits setting its specific error signal to the second state; wherein each of the high-side gate driver circuits activates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the first voltage; wherein each of the high-side gate driver circuits deactivates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the second voltage wherein the failsafe circuit is configured to monitor a microcontroller; and wherein the failsafe circuit is configured to output the failsafe enable (FE) signal and the failsafe state (FS) signal in response to a fault with the microcontroller.
Wu teaches  an apparatus comprising: a microcontroller a failsafe circuit configured to activate any one of a plurality of safe states in the inverter system in response to a detection of an electrical fault a set of high-side gate driver circuits configured to selectively activate a set of high- side transistors, respectively; wherein each of the high-side gate driver circuits is configured to assert a generic error signal when it detects an electrical short between terminals of its respective high-side transistor or when it detects its respective high-side transistor does not conduct current while activated; wherein each of the high-side gate driver circuits is further configured to output the specific error signal, which is set to the first state or the second state; wherein each of the high-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective high-side transistor; wherein each of the high-side gate driver circuits sets its specific error signal to the second state when it detects its respective high-side transistor does not conduct current while activated; wherein the failsafe circuit is configured to assert a failsafe enable (FE) signal in response to any of the high-side gate driver circuits asserting its generic error signal and in response to the malfunction of the microcontroller; Page 9 of 1717/02126482140333US04 wherein the failsafe circuit is configured to generate a failsafe state (FS) signal, which is set to a first voltage or a second voltage; wherein the failsafe state (FS) signal is set to the first voltage in response to any of the  high-side gate driver circuits setting its specific error signal to the first state; wherein the failsafe state (FS) signal is set to the second voltage in response to any of the high-side gate driver circuits setting its specific error signal to the second state; wherein each of the high-side gate driver circuits activates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the first voltage; wherein each of the high-side gate driver circuits deactivates its respective high-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the specific error signal to the second voltage wherein the failsafe circuit is configured to monitor a microcontroller; wherein the microcontroller is coupled to the set of high-side transistors and a set of low-side transistors; and wherein the failsafe circuit is configured to output the failsafe enable (FE) signal (See claims 1, 2, and 7 above)r.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Tarelius to use gate fault and control as disclosed in Taruelius to reduce damage to the load.
	As to claim 14, Tarelius in view of Wu teaches further comprising the inverter system, wherein the inverter system comprises: a set of high-side transistors; a set of low-side transistors coupled to the high- side transistors, respectively; wherein the plurality of safe states comprises a first state and a second state; wherein the high-side transistors are activated in the first state; wherein the low-side transistors are deactivated in the first state; wherein the  high-side transistors are deactivated in the second state; wherein the low-side transistors are activated in the second state (See claim 1 above).  
	As to claim 16, Tarelius in view of Wu teaches further comprising: a set of low-side gate driver circuits configured to selectively activate a plurality of low-side transistors, respectively; wherein each of the low-side gate driver circuits is configured to assert the generic error signal when it detects an electrical short between terminals of its respective low-side transistor or when it detects its respective low-side transistor does not conduct current while activated; wherein each of the low-side gate driver circuits is further configured output a the specific error signal, which is set to the first state or the second state; wherein each of the low-side gate driver circuits sets its specific error signal to the first state when it detects the electrical short between the terminals of its respective low-side transistor; wherein each of the low-side gate driver circuits sets its specific error signal to the second state when it detects its respective low-side transistor does not conduct current while activated (this is taught by the motor/inverter combination with the gate control of Wu).
	As to claim 18, Tarelius in view of Wu teaches  claim 16: wherein the failsafe circuit is configured to generate another failsafe state (FS) signal, which is set to the first voltage or the second voltage; wherein the another failsafe state (FS) signal is set to the first voltage in response to any of the high-side gate driver circuits setting its specific error signal to the second state; wherein the another failsafe state (FS) signal is set to the second voltage in response to any of the high-side gate driver circuits setting its specific error signal to the first state; wherein each of the low-side gate driver circuits deactivates its respective low-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the third signal set to the second voltage; Page 11 of 1717/02126482140333US04 wherein each of the low-side gate driver circuits activates its respective low-side transistor in response to the failsafe circuit asserting the failsafe enable (FE) signal and in response to the failsafe circuit setting the third signal to the first voltage (this is taught by the motor/inverter combination with the gate control of Wu)..
Allowable Subject Matter
Claims 12, 19 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
As to claim 12, the prior art fails to disclose: “a logic gate coupled between the failsafe circuit and the first and low-side gate driver circuits, wherein the logic gate is configured to receive the generic error signals from the high-side and low-side gate driver circuits, and wherein the logic gate is configured to generate a logic gate output signal set to the first state or the second state, wherein the logic gate output signal is set to the first state only when one or more of the generic error signals from the high-side or low-side gate driver circuits is set to the first state; a first logic gate coupled between the failsafe circuit and the high-side gate driver circuits, wherein the first logic gate is configured to receive the specific error signals from the high-side gate driver circuits, and wherein the first logic gate is configured to generate a first logic gate output signal set to the first state or the second state, wherein the first logic gate output signal is set to the first state only when one or more of the specific error signals from the high-side gate driver circuits is set to the first state; a second logic gate coupled between the failsafe circuit and the low-side gate driver circuits, wherein the second logic gate is configured to receive the specific error signals from the low-side gate driver circuits, and wherein the second logic gate is configured to generate a second logic gate output signal set to the first state or the second state, wherein the second logic gate output signal is set to the first state only when one or more of the specific error signals from the low-side gate driver circuits is set to the first state; wherein the failsafe circuit is configured to receive the logic gate output signal; wherein the failsafe circuit is configured to assert the failsafe enable (FE) signal in response to the logic gate switching the logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the first logic gate output signal; wherein the failsafe circuit is configured to set the failsafe state (FS) Page 8 of 1717/02126482140333US04 signal to the first state in response to the logic gate setting the logic gate output signal to the first state and in response to the first logic gate setting the first logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the second logic gate output signal; wherein the failsafe circuit is configured to set the another failsafe state (FS) signal to the second state in response to the logic gate setting the logic gate output signal to the first state and in response to the second logic gate setting the first logic gate output signal to the first state” in combination with the additionally claimed features, as are claimed by the Applicant. 
As to claim 19, the prior art fails to disclose: “a logic gate coupled between the failsafe circuit and the first and low-side gate driver circuits, wherein the logic gate is configured to receive the generic error signals from the high-side and low-side gate driver circuits, and wherein the logic gate is configured to generate a logic gate output signal set to the first state or the second state, wherein the logic gate output signal is set to the first state only when one or more of the generic error signals from the high-side or low-side gate driver circuits is set to the first state; a first logic gate coupled between the failsafe circuit and the high-side gate driver circuits, wherein the first logic gate is configured to receive the specific error signals from the high-side gate driver circuits, and wherein the first logic gate is configured to generate a first logic gate output signal set to the first state or the second state, wherein the first logic gate output signal is set to the first state only when one or more of the specific error signals from the high-side gate driver circuits is set to the first state; a second logic gate coupled between the failsafe circuit and the low-side gate driver circuits, wherein the second logic gate is configured to receive the specific error signals from the low-side gate driver circuits, and wherein the second logic gate is configured to generate a second logic gate output signal set to the first state or the second state, wherein the second logic gate output signal is set to the first state only when one or more of the specific error signals from the low-side gate driver circuits is set to the first state; wherein the failsafe circuit is configured to receive the logic gate output signal; wherein the failsafe circuit is configured to assert the failsafe enable (FE) signal in response to the logic gate switching the logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the first logic gate output signal; wherein the failsafe circuit is configured to set the failsafe state (FS) Page 8 of 1717/02126482140333US04 signal to the first state in response to the logic gate setting the logic gate output signal to the first state and in response to the first logic gate setting the first logic gate output signal to the first state; wherein the failsafe circuit is configured to receive the second logic gate output signal; wherein the failsafe circuit is configured to set the another failsafe state (FS) signal to the second state in response to the logic gate setting the logic gate output signal to the first state and in response to the second logic gate setting the first logic gate output signal to the first state” in combination with the additionally claimed features, as are claimed by the Applicant.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER M NOVAK/Primary Examiner, Art Unit 2839